                   Case 19-11743-JTD             Doc 830       Filed 07/08/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

PANCAKES & PIES, LLC,1                                      Case No. 19-11743 (JTD)

                   Post-Effective Date Debtor.              Ref. Docket No. 822


     ORDER GRANTING LIQUIDATING TRUSTEE’S THIRD MOTION TO EXTEND
       CLAIMS OBJECTION DEADLINE FOR GENERAL UNSECURED CLAIMS

          Upon consideration of the motion (the “Motion”)2 of Alfred T. Giuliano, as liquidating

trustee (the “Trustee”) on behalf of the Liquidating Trust (the “Trust”) formed in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”) of the debtors and debtors in possession (the

“Debtors”), for entry of an order (this “Order”), pursuant to, inter alia, section 105(a) of the

Bankruptcy Code, Bankruptcy Rule 9006 and Local Rule 9006-2 extending the Claims Objection

Deadline for General Unsecured Claims, all as more fully set forth in the Motion; and this Court

having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware dated February 29, 2012; and this Court finding that it may

enter a final order consistent with Article III of the United States Constitution; and consideration

of the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the Motion having been provided and it appearing that no other or further notice

need be provided; and it further appearing that the relief requested in the Motion is in the best




1The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
                 Case 19-11743-JTD            Doc 830      Filed 07/08/21     Page 2 of 2




interests of the Trust, the Debtors’ estates, creditors, and other parties in interest; and after due

deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.          The Motion is granted as set forth herein.

                 2.          Capitalized terms not otherwise defined herein shall have the meanings

ascribed to such terms in the Motion.

                 3.          The Claims Objection Deadline for General Unsecured Claims is extended

through and including the later of: (a) January 18, 2022, or (b) one hundred eighty (180) days

following the date that a General Unsecured Claim is filed or amended.

                 4.          This Order shall be without prejudice to the Trustee’s right to seek a

further extension or extensions of the Claims Objection Deadline for General Unsecured Claims.




         Dated: July 8th, 2021                                 JOHN T. DORSEY
         Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE



                                                       2
DOCS_DE:234947.2 65988/003
